Citation Nr: 1547364	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  04-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cervical spine degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for a right knee condition.

3.  Entitlement to a rating in excess of 10 percent for a left knee condition.

4.  Entitlement to a rating in excess of 10 percent for left ankle strain with residual left ankle extensor tendonitis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder and posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a right foot disorder.

8.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2002, September 2004 and March 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2007 and again in June 2010, the Board remanded the claims for service connection for an acquired psychiatric disorder, a right foot disorder and a left foot disorder to the agency of original jurisdiction (AOJ) for additional development.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A hearing transcript has been associated with the record.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for major depressive disorder.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and other psychiatric diagnoses of record, to include bipolar disorder and PTSD, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder and PTSD. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals, with the exception of VA treatment records dated through January 2014, which were considered by the AOJ in the August 2014 statement of the case (SOC) the documents were either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The Board also notes that additional evidence, to include VA treatment records dated through February 2015, were added to the record after the issuance of the August 2014 SOC regarding the claims for increased rating and the claim for a TDIU as well as the January 2010 supplemental statement of the case (SSOC) regarding the claims for service connection.   See 38 C.F.R. § 20.1304(c) (2015).   However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination referable to cervical spine degenerative joint disease, a right knee condition, a left knee condition and a left ankle strain with residual left ankle extensor tendonitis in April 2011.  The Board finds that additional examinations are necessary as the Veteran alleged significantly worsening symptoms since his last VA examinations.  

With regards to the claimed cervical spine degenerative joint disease, the Veteran testified during his August 2015 hearing that his cervical spine flare-ups were more frequent and that he had difficulty bending forward and side-to-side.  He also testified that he experienced tingling, spasms and involuntary movements in his left arm, suggesting the possibility of nerve damage secondary to his service connected cervical spine degenerative joint disease.  The Board notes that the April 2011 VA examination report had found sensory examination of the left upper extremity to be normal and noted that the Veteran's flare-ups occurred daily.  With regards to the right and left knee conditions, the Veteran testified during the August 2015 hearing that he experienced constant left knee pain, that his right knee buckled, that range of motion caused pain and that he wore near braces and used a walker to ambulate.  The Board notes that the April 2011 VA examination report indicates that the Veteran used a knee brace and that the Veteran had denied episodes of dislocation or subluxation.  Finally, with regards to the left ankle strain, the Veteran testified during the August 2015 hearing that his left ankle swelled and that he had limited motion.  The Board notes that the April 2011 VA examination report was negative for effusion.

In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine his current level of impairment with regard to his service connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

With regard to the TDIU claim, the Board acknowledges that the Federal Circuit recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service connected disabilities upon his employability.  Thus, on remand, an addendum opinion regarding the impact that the Veteran's service connected disabilities in combination have on his employability should be obtained.

With regards to the claim for service connection for right and left foot disorders, the Veteran has alleged that he suffers from such disabilities as a result of the constant wearing of combat boots for running, hiking, walking and marching during service.  Service treatment records reflect findings of tinea pedis in April 1978 and a vesicular rash on the toes in January 1980 but were otherwise negative for complaints, treatments or diagnoses related to the feet.  A June 2009 VA examiner opined that the Veteran's bilateral foot complaints were less likely than not service connected.  However, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  An October 2011 VA examiner opined that the Veteran's symptoms were not at least as likely as not service related as his current symptoms appeared to be related to his peripheral neuropathy and that his service treatment records documented complaints of dermatological conditions on the feet.  However, this examiner did not discuss the Veteran's lay assertions of sustaining a right and left foot disorder as a result of the constant wearing of combat boots during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination is inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements.

With regards to the Veteran's claimed acquired psychiatric disorder, he has alleged that it is the result of traumatic events during service.  Service treatment records are negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.  An April 2014 VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD but did find that he met the criteria for bipolar disorder.  The examiner opined that it was not clear when the bipolar condition began and that a relationship between the bipolar disorder and service cannot be determined without resorting to mere speculation as the Veteran reported abusing alcohol before, during and after service and such was suggestive of a lifelong pattern of alcohol abuse.  However, the examiner did not indicate what additional evidence, if any, would be required to render such an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  Moreover, the Veteran had been diagnosed with other psychiatric disorders during the course of the appeal, to include major depressive disorder, which were not addressed in this etiology opinion.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  On remand, such an examination should be conducted to determine the nature and etiology of his claimed acquired psychiatric disorder. 

A March 2009 VA treatment note indicates that the Veteran was referred to VA Vocational Rehabilitation services for an assessment.  However, no Vocational Rehabilitation records are contained in the record and it is unclear whether the Veteran obtained such a recommended assessment.  As such, on remand, any existing VA Vocational Rehabilitation file should be obtained for consideration in the Veteran's appeals.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from February 2015 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from February 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 
 
2.  Obtain the Veteran's VA Vocational Rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service connected right and left knee condition.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion testing of the each knee (expressed in degrees).  For the each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. The examiner should specifically indicate whether the right and/or left knee joint was ankylosed. 

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the right and/or left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the right and/or left knee.

Finally, the examiner should comment on the functional effects of the Veteran's right and left knee disabilities on his daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service connected cervical spine degenerative joint disease.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's cervical spine degenerative joint disease.  Specifically, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.   If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

If range of motion is not possible, the examiner should indicate whether the Veteran has favorable ankylosis of the entire cervical spine; or unfavorable of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service connected cervical spine degenerative joint disease manifested by any additional neurological impairment (i.e., left and/or right upper extremity impairment, bladder or bowel impairment, and/or erectile dysfunction), and, if so, which nerves are involved, and the extent of the impairment. 

The examiner should also specifically address whether such disabilities results in intervertebral disc syndrome with incapacitating episodes and, if so, the frequency and severity of such episodes.

Finally, the examiner should comment on the functional effects of the Veteran's cervical spine degenerative joint disease on his daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service connected left ankle strain.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's left ankle strain.  Specifically, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.   If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

If range of motion is not possible, the examiner should indicate whether the Veteran has any ankylosis of the ankle; and, if so, what degree the ankle is ankylosed.

Finally, the examiner should comment on the functional effects of the Veteran's left ankle strain on his daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

6.  After completing the foregoing development, and following the receipt of any outstanding records, forward the record to an appropriate medical professional so as to determine the functional impact of the Veteran's service connected disabilities in combination on his ordinary activities, to include his employability.  The record contents must be made available for review.  The examiner is requested to describe the Veteran's employment history. 

The examiner should assess the functional impairment caused by the Veteran's service connected disabilities of cervical spine degenerative joint disease, left ankle strain with residual left ankle extensor tendonitis, a left knee condition and a right knee condition in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions offered should be accompanied by a rationale.

7.  After completing the foregoing development, and following the receipt of any outstanding records,  return the claims file, to include a copy of this remand, to the October 2011 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed right and left foot disorder.   If the examiner who drafted the October 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) Identify all current disorder(s) of the right and/or left foot that have been present at any times since April 2002.

(B) For each currently diagnosed right and/or left foot disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder had on its onset during or was otherwise related to his service, to include his constant wearing of combat boots? 

(C) If arthritis is diagnosed to be present, the examiner should offer an opinion as to whether arthritis manifested within one year of his service separation in July 1981 and, if so, to describe the manifestations.

In offering such opinion, the examiner should specifically address the Veteran's contentions that he sustained his diagnosed pes planus as a result of the constant wearing of combat boots during service.

The examiner should also discuss the rationale for all opinions given, whether favorable or unfavorable, citing to specific evidence of record and sound medical principles.

8.  After completing the foregoing development, and following the receipt of any outstanding records, return the claims file, to include a copy of this remand, to the April 2014 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed acquired psychiatric disorder.   If the examiner who drafted the April 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify all current acquired psychiatric disorder(s) other than PTSD that have been present at any time since April 2002.

(B)  For each currently diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not (a 50 percent or higher probability) that such disorder had on its onset during or was otherwise related to his service? 

(C)  The examiner should also indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in July 1981 and, if so, should describe the manifestations of such psychosis.  For VA purposes, a 'psychosis' includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




